     Case 2:16-cv-02177-JAM-JDP Document 82 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SPEARS,                                     Case No. 2:16-cv-02177-JAM-JDP (PC)
12                        Plaintiff,                    ORDER SETTING TELEPHONIC STATUS
                                                        CONFERENCE
13           v.
                                                        September 16, 2021 at 11:00 a.m.
14    EL DORADO COUNTY JAIL, et al.,
15                        Defendants.
16

17          Plaintiff is a state inmate proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. Motion practice has concluded, and claims remain against defendants

19   Bianchi, Olson, Britton, Meinholz, and the California Forensic Medical Group. The court will

20   hold a status conference on September 16, 2021 at 11:00 a.m. before Magistrate Judge Jeremy

21   Peterson. The parties should be prepared to discuss whether they are interested in a settlement

22   conference, whether the case would benefit from another opportunity to brief dispositive motions,

23   any practical limitations on going to trial at this juncture, and any other measure that would

24   secure speedy and efficient resolution of this case.

25          Accordingly, it is hereby ORDERED that”

26          1. The court will hold a telephonic status conference on September 16, 2021, at 11:00

27                a.m. (dial-in number: 1-888-557-8511; passcode: 1273468) to discuss the matters

28                identified above.
                                                        1
     Case 2:16-cv-02177-JAM-JDP Document 82 Filed 08/20/21 Page 2 of 2


 1            2. Plaintiff must make arrangements with staff at his institution of confinement for his

 2               attendance at the conference.

 3            3. Plaintiff’s institution of confinement must make plaintiff available for the telephonic

 4               conference.

 5            4. Before the conference, defense counsel must confirm with plaintiff’s institution of

 6               confinement that arrangements have been made for plaintiff's attendance.

 7            5. The Clerk of Court is directed to send a copy of this order to the litigation coordinator

 8               at plaintiff’s institution of confinement.

 9
     IT IS SO ORDERED.
10

11
     Dated:      August 19, 2021
12                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
